

Exhibit 10.1
 
Summary of the Salaries and Benefits
for the Named Executive Officers
of Brown Shoe Company, Inc.
 


 

 
Base Salary
Name and Title of Executive Officer
2007
2006
Ronald A. Fromm
    Chairman of the Board and Chief Executive Officer
$850,000
$850,000
Mark E. Hood
    Senior Vice President and Chief Financial Officer
360,000
360,000
Diane M. Sullivan
    President and Chief Operating Officer
735,000
715,000
Joseph W. Wood
    President, Famous Footwear
532,200
522,000
Gary M. Rich
    President, Brown Shoe Wholesale
510,000
500,000



 
 
Annual and Long-Term Incentive Plans. The named executive officers are eligible,
under the Company’s Incentive and Stock Compensation Plan of 2002, as amended,
to receive annual cash incentive bonus awards as well as participate in the
Company’s long-term incentive program involving the award of stock options,
restricted stock and performance share awards.
 
Benefit Plans and Other Arrangements. The named executive officers are eligible
to participate in Company programs available to all employees, including health,
disability and life insurance programs, and qualified 401(k) and pension plans
 
The named executive officers also participate in a Supplemental Executive
Retirement Plan, which effectively replaces a benefit that higher-earning
employees lose under the tax-qualified pension plan and in certain aspects
enhance the benefits in favor of the employees, and each of the named executive
officers is a party to a severance agreement which provides benefits upon
certain events of termination, including those following a change of control.
 
In addition, the named executive officers listed may receive perquisites,
including personal use of the corporate aircraft, financial and tax planning
services, executive disability, executive physicals and club dues.
 
 